[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Yvonne Rodriguez-Shack, Esq., Assistant Public Defender, for Petitioner.
Christopher Morano, Esq., Assistant State's Attorney for the State.
BY THE DIVISION
After a jury trial the defendant was found guilty of murder, Conn. Gen. Stat. Sec. 53a-54a. The sentence imposed was forty-five (45) years and the petitioner has sought review by the Division.
At the outset, we note the application was not filed within the thirty days of the imposition of sentence as provided in Sec. 938 of the Practice Book; nevertheless, since this issue was not raised in oral argument and as the petition was signed on the thirtieth day after the imposition of the sentence, we shall address the petition on its merits.
The record indicates that the police were called relative to a shooting in Hartford. The victim was being treated for a single gunshot wound to the chest and one to the leg. The victim's brother gave the police a description of the assailant CT Page 9331 and the defendant was spotted a short time later and apprehended on Oak Street with a .38 caliber handgun tucked into his waistband. The victim was pronounced dead a half hour after the police were summoned to the scene.
The petitioner maintains his innocence and claims that the victim was killed with a .32 caliber projectile. He also points out that he has suffered from three documented traumatic head injuries and that he has no prior criminal record.
The state's attorney stressed that the maximum sixty (60) year sentence was not imposed on the petitioner and that the severity of the crime must be considered in reviewing the forty-five (45) year sentence. Also, the remarks of the judge at sentencing clearly show he considered the petitioner's infirmities before establishing the penalty. We note that the court ordered an examination of the defendant pursuant to Conn. Gen. Stat. Sec. 17-244 (now Sec. 17a-566) to determine if he should receive psychiatric treatment or be sentenced in accordance with the conviction. The report recommended he be sentenced.
Our review reveals a petitioner with no prior record who was found guilty of murder and sentenced to forty-five (45) years. His mental status was carefully reviewed by the court at the time of sentencing; life was needlessly lost as a result of the petitioner's actions. We conclude that the sentence was reasonable and fair under all of the attending circumstances.
The sentence is affirmed.
Stanley, J.
Klaczak, J.
Norko, J.
Stanley, Klaczak and Norko, J.s, participated in this decision.